 



Exhibit 10.1
EMPLOYMENT AGREEMENT
AND RESTRICTED STOCK GRANT
     THIS EMPLOYMENT AGREEMENT AND RESTRICTED STOCK GRANT (the “Agreement” or
the “Employment Agreement”) is by and among Neenah Foundry Company, a Wisconsin
corporation (“Employer”), ACP Holding Company, a Delaware corporation (“ACP”),
and Robert E. Ostendorf, Jr. (“Executive”).
WITNESSETH:
     WHEREAS, Executive possesses knowledge and skills that will contribute to
the successful operation of Employer’s business;
     WHEREAS, the Employer desires to enter into this Employment Agreement with
Executive, and Executive is willing to enter into this Employment Agreement with
Employer upon the terms and subject to the conditions set forth herein.
     NOW, THEREFORE, intending to be legally bound, Employer agrees to employ
Executive, and Executive hereby agrees to be employed by Employer, upon the
following terms and conditions:
ARTICLE I
EMPLOYMENT
     1.01 Position. Employer hereby agrees to employ Executive as Employer’s
President and Chief Executive Officer, and Executive hereby agrees to such
employment and will devote such Executive’s full business time and attention to
the business and affairs of the Consolidated Company and the performance of
Executive’s duties in such capacity and such other duties consistent with such
position as may be assigned to Executive from time to time by and under the
supervision and direction of the board of directors of Employer (the “Board”)
through the Chairman of the Board (the “Chairman”). Subject to the customary
oversight and direction of the Board and the Chairman, the Executive shall have
the power and authority necessary to manage the day-to-day operations of the
business of the Employer, including the ultimate authority to hire and fire
employees of Employer (provided that any hiring or firing of officers of
Employer shall require the approval of the Board), the development and
implementation of strategic business plans, policies and procedures of Employer
and the financial and accounting functions of Employer, including budgeting and
reporting processes. So long as Executive continues to be employed by Employer
in the foregoing capacity, he shall also serve as a member of the boards of
directors of ACP and each of its subsidiaries and any committee thereof to which
Executive is appointed.
     1.02 Term. The period from the Effective Date until the date Executive is
no longer employed by Employer is referred to herein as the “Employment Period.”

 



--------------------------------------------------------------------------------



 



     1.03 Cash Compensation. During the Employment Period, Executive will
receive a minimum base salary of $450,000 per year (as adjusted from time to
time, the “Base Salary”). The Base Salary shall be paid by Employer in regular
installments in accordance with Employer’s general payroll practices (as in
effect from time to time) and shall be subject to customary withholding. The
Base Salary may be increased (but not decreased) at any time and from time to
time by action of the Board or any committee thereof having authority to take
such action. In addition to the Base Salary, Executive shall be eligible to
receive an annual bonus. Such bonus for the fiscal year ended September 30, 2007
shall be $225,000 multiplied by a fraction, the numerator of which is the number
of days from the Effective Date until September 30, 2007 and the denominator of
which is 365. For subsequent fiscal years, Executive’s target bonus will be
equal to 50% of Executive’s base salary with the amount based on Executive’s
performance and the performance of the Consolidated Company versus predetermined
initial goals established by the Compensation Committee of the Board and will be
paid out at between 0% and 200% of target. Executive’s performance goals would
be similar to those of other senior executives of the Consolidated Company,
except that Executive’s performance goals may include goals that are specific to
Executive as Chief Executive Officer.
     1.04 Executive Benefits. During the Employment Period, the coverages and
benefits provided to Executive pursuant to employee benefit plans, policies,
programs or arrangements maintained by Employer or any other member of the
Consolidated Company shall be no less favorable than the plans, policies,
programs and arrangements provided to other senior executives of the
Consolidated Company. Notwithstanding Consolidated Company policies, the
Executive shall be entitled to 4 weeks of vacation, and for purposes of the
Consolidated Company’s vacation policy and entitlement to increased vacation
time in the future, shall be deemed as of the date hereof to have the amount of
seniority required to qualify for a vacation schedule of four weeks. In addition
to the benefits Executive is entitled to under the Employer policy regarding
moving expenses, Executive will be entitled to protection up to $100,000 against
a loss in connection with the sale of Executive’s primary residence in Michigan.
The payment in connection with such loss would be equal to $850,000 minus the
actual sales price of the house, provided however that such payment shall not
exceed $100,000.
     1.05 Reimbursement. Employer shall reimburse Executive for all reasonable
expenses incurred by Executive in the course of performing Executive’s duties
under this Agreement that are consistent with the policies of Employer in effect
from time to time with respect to travel, entertainment and other business
expenses, subject to the requirements of Employer with respect to reporting and
documentation of such expenses.
     1.06 Severance Plan. If the Employment Period is terminated, Executive
shall receive the severance payments and benefits to which Executive is entitled
pursuant to the Severance Plan (as defined below). Executive represents and
certifies that Executive has carefully reviewed this Agreement and the Company’s
2003 Severance and Change of Control Plan, as amended (the “Severance Plan”), a
copy of which is attached as Exhibit A hereto and is entering into this
Agreement in reliance upon the terms thereof. For purposes of Section 4(a) of
the Severance Plan, “Payout Period” will be 2.0 years and “Severance Multiple”
will be 2.0, and for purposes of Section 4(b) of the Severance Plan, “Change of
Control Multiple” will be 3.0.

2



--------------------------------------------------------------------------------



 



ARTICLE II
EQUITY COMPENSATION
     2.01 Equity Incentive Plan Grants. (a) Executive shall be entitled to
participate in and receive grants under the Neenah Foundry Company 2003
Management Equity Incentive Plan, as amended from time to time (the “Equity
Incentive Plan”). Subject to and upon the terms, conditions and restrictions set
forth in this Agreement and the Equity Incentive Plan, Executive is hereby
granted, as of the Effective Date, 250,000 restricted shares of ACP Common Stock
(“Restricted Stock”) under the Equity Incentive Plan. 125,000 shares of the
Restricted Stock will vest on the first anniversary of the Effective Date if
Executive remains employed by the Company Group on such date and the remaining
125,000 shares shall vest on the second anniversary of the Effective Date if
Executive remains employed by the Company Group on such date. Notwithstanding
the foregoing, if Executive’s employment is terminated by the Company Group
following a Change of Control, or if Executive resigns for Good Reason following
a Change of Control, in either case within the six-month period after the date
on which a Change of Control occurs, Executive shall be fully vested in the
initial grant of Restricted Stock. Executive shall not transfer any unvested
shares of Restricted Stock granted in the initial grant of Restricted Stock
until such shares become vested. The Executive shall not be required to pay the
aggregate par value of the shares of Restricted Stock.
          (b) The Executive shall have the right to vote the unvested shares of
Restricted Stock and to receive any cash dividends. However, any stock
dividends, stock rights or others securities issued with respect to the
Restricted Stock shall be forfeitable and subject to the same restrictions as
exist regarding the original shares of Restricted Stock. If any stock dividend
is declared upon the Restricted Stock, or there is any stock split, stock
distribution, or other change in the corporate structure of the Company Group
with respect to the Restricted Stock, the aggregate number and kind of shares
covered by this Restricted Stock grant shall be proportionately and
appropriately adjusted (subject to the same restrictions applicable to the
original shares of Restricted Stock).
          (c) The Restricted Stock issued the Executive hereunder shall be held,
along with any stock dividends and other non-cash distributions relating
thereto, in escrow by the Employer or an agent for the Employer until it shall
become vested. If any certificates are issued for shares of Restricted Stock
during the period such shares of Restricted Stock are unvested, such
certificates representing shares of Restricted Stock and any such stock
dividends or distributions during the period such shares of Restricted Stock are
unvested shall bear an appropriate legend as determined by the Employer
referring to the applicable terms, conditions and restrictions.
          (d) The Employer may require payment of or withhold any tax which it
believes is required as a result of the lapse of the applicable restrictions on
the Restricted Stock and the Employer may defer making delivery of the shares
until arrangements satisfactory to the Employer have been made with respect to
such withholding obligations. The Executive may satisfy any tax withholding
obligations arising with respect to the Restricted Stock in whole or in part by
tendering a check to the Employer for any required amount or by election to have
the Employer withhold the required amounts from other compensation payable to
the Executive.

3



--------------------------------------------------------------------------------



 



          (e) The value of the Restricted Stock granted hereunder, either on the
Effective Date or at the time such shares become vested, shall not be included
as compensation or earnings for purposes of any other Employer benefit plan or
program.
     2.02 Acknowledgement of Securities Laws. Executive hereby acknowledges and
agrees that the shares of Restricted Stock received pursuant to the Equity
Incentive Plan have not been registered pursuant to the Securities Act or the
securities laws of any state and may not be sold or transferred in the absence
of an effective registration statement or an exemption from registration
thereunder.
     2.03 Excise Payments. If Executive’s employment is terminated other than
for Cause or if Executive resigns for Good Reason, in each case, in connection
with a Change of Control, any payment to such Executive shall be increased to
provide for the payment of an additional amount (the “Gross-Up Amount”) such
that the net amount retained by the Executive, after payment of (a) any excise
taxes due on the payment under Section 4999 of the Code or any corresponding or
applicable state law provision (“Excise Taxes”) and (b) any federal, state or
local income tax and any Excise Taxes due in respect of the Gross-Up Amount,
shall equal that payment. Any Gross-Up Amount paid under this Agreement shall be
in addition to, but not in duplication of, any Gross-Up Amount as defined in and
paid under the Severance Plan. Notwithstanding the foregoing or anything in the
Severance Plan, Executive shall not receive a payment pursuant to this paragraph
or pursuant to the comparable provisions in the Severance Plan if the payments
to the Executive which are considered Parachute Payments (as defined in Code
Section 280G) do not exceed 330% of Executive’s Base Amount (as defined in Code
Section 280G), and in such event the cash payments to the Executive pursuant to
the Severance Plan shall be reduced so that the payments to the Executive which
are considered Parachute Payments do not exceed 299% of the Executive’s Base
Amount.
ARTICLE III
CONFIDENTIALITY PROVISIONS
     3.01 Confidential Information. Executive acknowledges that the information
and data obtained by Executive during his relationship with Employer concerning
the business or affairs of Employer (“Confidential Information”) are the
property of Employer. Therefore, Executive agrees that, except as required by
law or court order, Executive shall not disclose to any unauthorized person or
use for Executive’s own account any Confidential Information without the prior
written consent of the Board, unless and to the extent that the aforementioned
matters become generally known to and available for use by the public other than
as a result of Executive’s acts or omissions to act. Executive shall deliver to
Employer upon Executive’s resignation as an employee of Employer or removal from
such position, or at any other time Employer may request, all memoranda, notes,
plans, records, reports, computer tapes and software and other documents and
data (and copies thereof) relating to the Confidential Information and the
business of the Consolidated Company that Executive may then possess or have
under Executive’s control.

4



--------------------------------------------------------------------------------



 



ARTICLE IV
COVENANTS
     4.01 Duties. Executive agrees to be a loyal employee of the Employer.
Executive agrees to devote his best efforts full-time to the performance of his
duties for Employer, and to give proper time and attention to furthering
Employer’s business; provided, however, that the Executive may (i) with the
Employer’s consent which shall not be unreasonably withheld, serve on industry,
trade, civic or charitable boards or committees, or (ii) manage personal
investments, as long as such activities do not interfere with the performance of
the Executive’s duties and responsibilities hereunder.
     4.02 Covenant Against Competition. Executive acknowledges that (i) the
principal business of the Consolidated Company is the manufacture, distribution
and sale of iron castings and steel forgings for the heavy municipal market and
iron casting components for the heavy duty truck non-engine drive train and HVAC
compressor markets (collectively, the “Company Business”); (ii) the Company
Business is national in scope; (iii) Executive’s work for Employer and the
Consolidated Company has given and will continue to give him access to the
confidential affairs and proprietary information of the Consolidated Company
(collectively, “Confidential Company Information”); (iv) the continued success
of the Consolidated Company depends in large part on keeping this information
from becoming known to its competitors; and (v) each of ACP and Employer would
not have entered into this Agreement but for the covenants and agreements set
forth in this Article IV. Accordingly, Executive covenants and agrees that:
          (a) During the period commencing on the date hereof and ending on the
second anniversary following the Employment Period (the “Restricted Period”),
Executive shall not in the United States of America, directly or indirectly,
own, operate, manage, control, participate in, consult with, advise, or
otherwise engage (including by himself, in association with any Person, or
through any Person) (i) in the Company Business; (ii) in any business that
otherwise competes with Employer or any other member of the Consolidated Company
as such businesses exist or are in process on the date of the termination of the
Employment Period; or (iii) become interested in any such Person (other than
Employer) as a partner, shareholder, principal, agent, consultant or in any
other relationship or capacity; provided, that Executive may own, directly or
indirectly, solely as an investment, securities of any such Person that are
traded on any national securities exchange if Executive (A) is not a controlling
person of, or a member of a group that controls, such Person, (B) does not,
directly or indirectly, own five percent (5%) or more of any class of securities
of such Person and (C) has no active participation in the business of such
Person.
          (b) During and after the Restricted Period, Executive shall keep
secret and retain in strictest confidence, and shall not use for his benefit or
the benefit of others, except in connection with the business and affairs of
Employer and any other member of the Consolidated Company, all Confidential
Company Information including, without limitation, information with respect to
(i) prospective facilities, (ii) sales figures, (iii) profit or loss figures,
and (iv) customers, clients, suppliers, sources of supply and customer lists and
shall not disclose such Confidential Company Information to anyone outside of
the Consolidated Company except with the express written consent of the Board
and except for Confidential Company Information that is at the time of receipt
or thereafter becomes publicly known

5



--------------------------------------------------------------------------------



 



through no wrongful act of the Executive. Executive shall deliver to Employer at
the termination of the Employment Period, or at any other time Employer may
request, all memoranda, notes, plans, records, reports, computer tapes,
printouts and software and other documents and data (and copies thereof)
relating to the Confidential Company Information, Work Product (as defined
below) or the business of Employer or any other member of the Consolidated
Company that he may then possess or have under his control.
          (c) During the Restricted Period, Executive shall not, without the
prior written consent of the Board, directly or indirectly, (i) induce or
attempt to induce any employee of Employer or any other member of the
Consolidated Company to leave the employ of Employer or such member of the
Consolidated Company, or in any way interfere with the relationship between
Employer or any other member of the Consolidated Company and any employee
thereof, or (ii) induce or attempt to induce any customer, supplier, licensee,
licensor, franchisee or other business relation of Employer or any other member
of the Consolidated Company to cease doing business with Employer or any member
of the Consolidated Company, or in any way interfere with the relationship
between any such customer, supplier, licensee or business relation and Employer
or any other member of the Consolidated Company (including, without limitation,
making any disparaging statements or communications about Employer or any other
member of the Consolidated Company).
          (d) All inventions, innovations, improvements, developments, methods,
designs, analyses, drawings, reports, characters, props, molds and all similar
or related information (whether or not patentable) that relate to Employer’s or
any other member of the Consolidated Company actual or anticipated business,
research and development or existing or future products or services and that are
first conceived, developed or made by Executive while an employee of, or a
consultant to, Employer or any other member of the Consolidated Company
(collectively, “Work Product”) belong to Employer or any other member of the
Consolidated Company. Executive shall promptly disclose such Work Product to the
Board and perform all actions reasonably requested by the Board (whether during
or after the Employment Period) to establish and confirm such ownership
(including, without limitation, assignments, consents, powers of attorney and
other instruments) at Employer’s expense. Executive acknowledges and agrees that
upon termination of the Employment Period, or at the request of the Board from
time to time, Executive shall deliver all Work Product in his possession to
Employer.
     4.03 Nondisparagement. Employer shall instruct the directors, officers,
agents and representatives of members of the Company Group to not make (orally
or in writing) disparaging remarks about Executive. Executive shall not make
(orally or in writing) disparaging remarks about any member of the Company Group
or their directors and officers.
ARTICLE V
CERTAIN DEFINITIONS
     “ACP” has the meaning given to such term in the introductory paragraph
hereof.
     “Affiliate” means, in respect of any Person, any other Person who,
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with

6



--------------------------------------------------------------------------------



 



such Person. For purposes of this definition, “control” (including the terms
“controlled by” and “under common control with”) when used in respect of any
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract, or otherwise.
     “Base Salary” has the meaning given to such term in Section 1.03 hereof.
     “Board” has the meaning given to such term in Section 1.01 hereof.
     “Business Day” means any day excluding Saturday, Sunday and any day which
is a legal holiday under the laws of the State of Wisconsin or is a day on which
the banking institutions located in Wisconsin are closed.
     “Cause” means, with respect to Executive, the occurrence of one or more of
the following events: (i) such Executive’s willful and material breach of, or
gross negligence or malfeasance in the performance of, Executive’s duties under
this Agreement; (ii) any material insubordination by Executive with respect to
carrying out the reasonable instructions of the Board; (iii) the conviction for,
or the entering of a guilty plea or plea of nolo contendere with respect to, a
felony, the equivalent thereof or other crime with respect to which imprisonment
of more than one year is a possible punishment or that is expected to result in
Significant Injury; (iv) Executive’s breach of a fiduciary obligation to the
Consolidated Company or breach of any confidentiality or non-competition
obligation set forth herein; (v) any act of moral turpitude or willful
misconduct by Executive that (1) is intended to result in personal enrichment of
Executive or any related person at the expense of the Consolidated Company or
(2) is reasonably expected to result in Significant Injury; provided, however,
that Executive shall have 21 days (or such longer period as is reasonable under
the circumstances) after written notice by Employer of any such event
constituting “Cause” hereunder in which to cure any failure or default under
subsections (i) and (ii) that is curable.
     “Change of Control” means the consummation of any transaction or series of
related transactions, the result of which is that: (i) any Person or group
(within the meaning of Rule 13d-5 of the Exchange Act), other than Tontine
together with its Affiliates, shall own directly or indirectly, beneficially or
of record, greater than 50% of the equity securities of ACP or the Company on a
fully diluted basis; (ii) substantially all of the assets of ACP and its
subsidiaries taken as a whole are sold or ACP is merged or recapitalized and the
stockholders of ACP do not own a majority of the voting stock of the surviving
corporation, or (iii) after the first fully distributed public offering of
voting stock of any member of the Consolidated Company (1) any Person or group
(within the meaning of Rule 13d-5 of the Exchange Act), shall own directly or
indirectly, beneficially or of record, a percentage of the issued and
outstanding voting stock of ACP or the Company on a fully diluted basis, having
ordinary voting power in excess of 35% and in excess of the percentage then
owned, directly or indirectly, beneficially and of record, on a fully diluted
basis, by Tontine together with its Affiliates, or (2) a majority of the seats
on the boards of directors of ACP or the Company (except in the case of any
vacancy for 30 days or less resulting from the death or resignation of any
director) is replaced during a twelve-month period by persons who were neither
(i) nominated by Tontine nor (ii) appointed by directors so nominated, in each
case, whether as the result of the purchase, issuance or sale of securities of
any member of the Consolidated Company or any merger, consolidation,
liquidation, dissolution,

7



--------------------------------------------------------------------------------



 



recapitalization or similar transaction involving any member of the Consolidated
Company. Notwithstanding the foregoing, no Change of Control shall have occurred
unless the transaction or series of transactions results in a Change in Control
within the meaning of Code Section 409A and the regulations thereunder. This
Change of Control definition shall be interpreted in a manner which is
consistent with Code Section 409A and the regulations thereunder.
     “Change of Control Multiple” has the meaning given to such term in
Section 1.06 hereof.
     “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute.
     “Common Stock” means ACP’s Common Stock, par value $0.01 per share, as
adjusted for any stock split, stock dividend, share combination, share exchange,
recapitalization, merger, consolidation or other reorganization.
     “Company” means Neenah Foundry Company, and (except to the extent the
context requires otherwise) any “subsidiary corporation” of Neenah Foundry
Company, as such term is defined in Section 424(f) of the Code.
     “Company Business” has the meaning given to such term in Section 4.02
hereof.
     “Confidential Company Information” has the meaning given to such term in
Section 4.02 hereof.
     “Confidential Information” has the meaning given to such term in
Section 3.01 hereof.
     “Consolidated Company” or “Company Group” means ACP, the Company and their
respective Subsidiaries.
     “Effective Date” means the date the Executive commences employment with the
Employer which shall be no later than July 2, 2007.
     “Employer” has the meaning given to such term in the introductory paragraph
hereof.
     “Employment Period” has the meaning given to such term in Section 1.02
hereof.
     “Equity Incentive Plan” has the meaning given to such term in
Section 2.01(a) hereof.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any similar federal law then in force.
     “Excise Taxes” has the meaning given to such term in Section 2.03 hereof.
     “Executive” has the meaning given to such term in the introductory
paragraph hereof.
     “Good Reason” means termination by way of a material change in position,
authority, duties, responsibilities or status that results in or reflects (i) a
material diminution of scope or importance, reduction in base pay or annual
bonus target, material reduction in the aggregate level of benefits,
(ii) unreasonable relocation of primary employment to a location more than

8



--------------------------------------------------------------------------------



 



fifty (50) miles from work location on the Effective Date, (iii) the failure of
the Company to nominate Mr. Ostendorf to the boards of directors of ACP and each
of its Subsidiaries, or (iv) the Board repeatedly overrides, supersedes or
disregards reasonable decisions by Executive or reasonable recommendations made
by Executive to the Board, such that the Board materially interferes with
Executive’s ability to effectively function as the President and Chief Executive
Officer. For avoidance of doubt, a reduction in base pay or annual bonus target,
failure of Employer to continue Executive in the position of President and Chief
Executive Officer reporting to the Chairman or the Board, and the relocation of
primary employment to a location more than fifty (50) miles from work location
on the Effective Date, in each case, shall constitute a material change in
position, authority, duties, responsibilities or status.
     “Gross-Up Amount” has the meaning given to such term in Section 2.03
hereof.
     “Payout Period” has the meaning given to such term in Section 1.06 hereof.
     “Person” shall mean an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.
     “Restricted Period” has the meaning given to such term in Section 4.02(a)
hereof.
     “Restricted Stock” has the meaning given to such term in Section 2.01(a)
hereof.
     “Securities Act” means the Securities Exchange Act of 1933, as amended, or
any similar federal law then in force.
     “Severance Multiple” has the meaning given to such term in Section 1.06
hereof.
     “Severance Plan” has the meaning given to such term in Section 1.06 hereof.
     “Significant Injury” means significant economic or reputational injury to
the Consolidated Company (such determination to be made by the Board in its
reasonable judgment).
     “Subsidiary” of any Person means a corporation or other entity of which
outstanding shares or ownership interests representing 50% or more of the
combined voting power of such corporation or other entity entitled to elect the
management thereof, are owned directly or indirectly by such Person.
     “Termination Date” means the date on which Executive’s employment with
Employer ceases.
     “Tontine” means Tontine Capital Partners, L.P., a Delaware limited
partnership.
     “Work Product” has the meaning given to such term in Section 4.02(d)
hereof.

9



--------------------------------------------------------------------------------



 



ARTICLE VI
GENERAL PROVISIONS
     6.01 Severability. If it is determined that any of the provisions of this
Agreement, including, without limitation, any of the restrictive covenants in
Article IV, or any part thereof, is invalid or unenforceable, the remainder of
the provisions of this Agreement shall not thereby be affected and shall be
given full effect, without regard to the invalid portions.
     6.02 Authorization to Modify Restrictions. The provisions of this Agreement
will be enforceable to the fullest extent permissible under applicable law, and
the unenforceability (or modification to conform to law) of any provision will
not render unenforceable, or impair, the remainder of this Agreement. If any
provision is found invalid or unenforceable, in whole or in part, this Agreement
will be considered amended to delete or modify, as necessary, the offending
provision or provisions and to alter its bounds to render it valid and
enforceable.
     6.03 No Waiver. The failure of either Employer or Executive to insist upon
the performance of any term in this Agreement, or the waiver of any breach of
any such term, shall not waive any such term or any other term of this
Agreement. Instead, this Agreement shall remain in full force and effect as if
no such forbearance or waiver had occurred.
     6.04 Entire Agreement. This Agreement and the Severance Plan represent the
entire agreement of the parties with respect to Executive’s employment with
Employer and may be amended only by a writing signed by each of them, except as
set forth in the Severance Plan.
     6.05 Dispute Resolution.
          (a) Any dispute, controversy or claim arising out of or relating to
this Agreement or any term or provision of this Agreement, including without
limitation any claims of breach, termination or invalidity thereof, shall be
settled by arbitration in accordance with the Commercial Arbitration Rules of
the American Arbitration Association, and judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.
          (b) Notwithstanding the foregoing, each of the Company and Executive
at all times shall have the right to bring an action to enforce the covenants
set forth in Article IV of this Agreement through the courts as it deems
necessary or desirable. The parties agree that any such action may be brought in
a state or federal court located within Wisconsin. The parties waive any and all
objections to jurisdiction or venue. The parties further agree that service of
process may be made by registered mail to the address referred to in
Section 6.10 of this Agreement, and that such service shall be deemed effective
service of process. The arbitrator(s) may award reasonable attorneys’ fees and
other reasonable costs to the Executive if the Executive prevails in the
arbitration with respect to one material issue in dispute.
     6.06 Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of Wisconsin without regard to conflicts of
laws principles.
     6.07 Recovery of Expenses. Employer agrees to pay the reasonable and
documented fees and expenses, up to $5,000 of fees and expenses, of an attorney
to represent Executive regarding the execution of this Employment Agreement.

10



--------------------------------------------------------------------------------



 



     6.08 Assignment. This Agreement, and Executive’s rights and obligations
hereunder, may not be assigned by Executive and any purported assignment by
Executive in violation hereof shall be null and void. In the event of any sale,
transfer or other disposition of all or substantially all of Employer’s assets
or business, whether by sale, merger, consolidation, recapitalization,
reorganization or otherwise, Employer may assign this Agreement and its rights
hereunder without Executive’s consent.
     6.09 Counterparts; Section Headings. This Agreement may be executed in any
number of counterparts. Each will be considered an original, but all will
constitute one and the same instrument. The section headings of this Agreement
are for convenience of reference only and will not affect the construction or
interpretation of any of its provisions.
     6.10 Notice. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier, or sent via facsimile to
the recipient. Such notices, demands and other communications shall be sent to
the address indicated below:
To Executive:
Robert E. Ostendorf, Jr.
9209 Northampton
Plymouth, MI 48170
or, after he relocates, at the address of the
Executive’s primary residence in Wisconsin, as
provided by Executive to Employer from time to
time,
with a copy to (which shall not constitute notice):
The Legal Department PLLC
111 Royal Avenue
Royal Oak, MI 48073
Fax: (248) 498-5936
Attention: Carol Creel
To Employer:
Neenah Foundry Company
2121 Brooks Street
Neenah, Wisconsin 54957
Fax: (920) 729-3633
Attention: Chairman of the Board
with a copy to (which shall not constitute notice):

11



--------------------------------------------------------------------------------



 



Quarles & Brady LLP
411 East Wisconsin Avenue, Suite 2040
Milwaukee, Wisconsin 53202-4497
Fax: (414) 271-3552
Attention: Bruce C. Davidson

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement or
caused this Agreement to be executed this 5th day of June, 2007.

            NEENAH FOUNDRY COMPANY
      By:   /s/ William M. Barrett         Name:   William M. Barrett       
Title:   Chairman of the Board        ACP HOLDING COMPANY
      By:   /s/ William M. Barrett         Name:   William M. Barrett       
Title:   Chairman of the Board                /s/ Robert E. Ostendorf, Jr.      
  Robert E. Ostendorf, Jr.             

13